 

EXECUTION VERSION    Exhibit 10.80

Goldman, Sachs & Co.

200 West Street

New York, New York 10282-2198

Telephone No.: (212) 902-1000

 

  

August 5, 2010

To: Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, California 94404

Attention:

  

Treasurer

Telephone No.:

  

(650) 522-5727

Facsimile No.:

  

(650) 522-3000

A/C:   

028820868

Ref. No.:   

SDB1631893043

Re: Additional Call Option Transaction (2016)

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
Goldman, Sachs & Co. (“Dealer”) and Gilead Sciences, Inc. (“Counterparty”) as of
the Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for this Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
July 26, 2010 (the “Offering Memorandum”) relating to the 1.625% Convertible
Senior Notes due May 1, 2016 (the “Convertible Notes” and each USD 1,000
principal amount of Convertible Notes, a “Convertible Note”) issued by
Counterparty in an aggregate initial principal amount of USD 1,100,000,000
pursuant to an Indenture dated July 30, 2010 between Counterparty and Wells
Fargo Bank, National Association, as trustee (the “Indenture”). In the event of
any inconsistency between the terms defined in the Offering Memorandum, the
Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture which are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein will conform to the descriptions thereof in the
Offering Memorandum. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the Offering
Memorandum, the descriptions thereof in the Offering Memorandum will govern for
purposes of this Confirmation. The parties further acknowledge that the
Indenture section numbers used herein are based on the Indenture as executed.
Subject to the foregoing, references to the Indenture herein are references to
the Indenture as in effect on the date of its execution, and if the Indenture is
amended following such date, any such amendment will be disregarded for purposes
of this Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.



--------------------------------------------------------------------------------

 

2.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

General Terms.

 

Trade Date:

    

August 5, 2010

Effective Date:

    

The third Exchange Business Day immediately prior to the Premium Payment Date

Option Style:

    

“Modified American”, as described under “Procedures for Exercise” below

Option Type:

    

Call

Buyer:

    

Counterparty

Seller:

    

Dealer

Shares:

    

The common stock of Counterparty, par value USD 0.001 per share (Exchange symbol
“GILD”).

Number of Options:

    

150,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Applicable Percentage:

    

50.0000%

Option Entitlement:

    

A number equal to the product of the Applicable Percentage and 22.0214.

Strike Price:

    

USD 45.4104

Premium:

    

USD 14,398,835.73

Premium Payment Date:

    

August 11, 2010

Exchange:

    

The NASDAQ Global Select Market

Related Exchange(s):

    

All Exchanges

Excluded Provisions:

    

Section 10.06 and Section 10.07 of the Indenture.

Procedures for Exercise.

    

Conversion Date:

    

With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
10.02 of the Indenture; provided that if Counterparty has elected to designate a
financial institution to deliver the consideration due upon any conversion of a
Convertible Note in exchange for such Convertible Note (an “Exchange Election”)
pursuant to Section 10.09 of the Indenture and such financial institution
accepts such Convertible Note (an “Excluded Convertible Note”), then in no event
shall a Conversion Date be deemed to occur hereunder (and no Option shall be
exercised or deemed to be exercised hereunder) with respect to such

 

2



--------------------------------------------------------------------------------

    

conversion, unless, subject to Counterparty’s obligation to deliver to Dealer a
Notice of Exercise in accordance with “Notice of Exercise” below, such financial
institution informs Counterparty that it will not honor such exchange and
Counterparty shall be obligated, pursuant to the Indenture, to deliver the
amounts due upon conversion. For the avoidance of doubt, except as set forth in
the preceding sentence, Counterparty will not provide Dealer with a Notice of
Exercise with respect to any Excluded Convertible Notes, and such Excluded
Convertible Notes may subsequently trigger the exercise of Options hereunder if
such Excluded Convertible Notes are resubmitted for conversion in accordance
with the terms of the Indenture (and are not subject to a subsequent Exchange
Election).

Free Convertibility Date:

    

April 1, 2016

Expiration Time:

    

The Valuation Time

Expiration Date:

    

May 1, 2016, subject to earlier exercise.

Multiple Exercise:

    

Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

    

Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date,
a number of Options equal to (i) the principal amount of Convertible Notes with
respect to which such Conversion Date has occurred, divided by USD 1,000 minus
(ii) the number of Options that are or are deemed to be automatically exercised
on such Conversion Date under the Base Call Option Transaction Confirmation
(2016) letter agreement dated July 26, 2010 between Dealer and Counterparty (the
“Base Call Option Confirmation”), shall be deemed to be automatically exercised;
provided that such Options shall be exercised or deemed exercised only if
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.

    

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

Notice of Exercise:

    

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty must
notify Dealer in writing before (i) 5:00 p.m. (New York City time) on the
Scheduled Valid Day immediately preceding the scheduled first day of the
Settlement Averaging Period for the Options being exercised or (ii) 5:00 p.m.
(New York City time) on the fifth Scheduled Valid Day immediately following the
scheduled first day of the Settlement Averaging Period for the Options being
exercised (in which case the Calculation Agent will determine the adjustment to
be made to any one or more of the Strike Price, Number of Options, Option

 

3



--------------------------------------------------------------------------------

    

Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction in a commercially reasonable manner as appropriate
to reflect the additional costs (including, but not limited to, hedging
mismatches and market losses) and reasonable expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) due to such notification occurring after the time specified in the
immediately preceding clause (i)) of (x) the number of such Options (without
regard to any adjustments by the Calculation Agent in accordance with the
immediately preceding clause (ii)) and (y) the scheduled first day of the
Settlement Averaging Period and the scheduled Settlement Date; provided that,
notwithstanding the immediately preceding clause (i), in respect of Options
relating to Convertible Notes with a Conversion Date occurring on or after the
Free Convertibility Date, such notice may be given on or prior to the Business
Day immediately preceding the Expiration Date and need specify only the number
of such Options.

Valuation Time:

    

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

    

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

    

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
principal U.S. national or regional securities exchange or market on which the
Shares are listed or admitted for trading to open for trading during its regular
trading session or (ii) the occurrence or existence for more than a one
half-hour period in the aggregate on any Scheduled Valid Day for the Shares of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant securities exchange or otherwise) in
the Shares or in any options, contracts or futures contracts relating to the
Shares, and such aggregate suspension or limitation occurs or exists at any time
before 1:00 p.m. (New York City time) on such Scheduled Valid Day.”

Settlement Terms.

    

Default Settlement Method:

    

Net Share Settlement; provided however that if Counterparty specifies a Cash
Percentage in accordance with Section 10.03 of the Indenture in connection with
the conversion of any Convertible Notes corresponding to the Options,
Counterparty shall elect Combination Settlement, consistent with the settlement
method elected by Counterparty for the corresponding Convertible Notes; provided
further that, if Counterparty does not provide a Notice of Combination
Settlement to Dealer in compliance with the requirements set forth in “Notice of
Combination Settlement” below, Net Share Settlement

 

4



--------------------------------------------------------------------------------

    

shall be deemed to apply to the relevant Options. Counterparty agrees not to
elect to specify a Cash Percentage (as defined in the Indenture) in connection
with the conversion of any Convertible Notes if Counterparty is in possession of
any material non-public information with respect to Counterparty or the Shares.

Notice of Combination Settlement:

    

If Counterparty elects to specify a Cash Percentage in connection with the
conversion of any Convertible Notes corresponding to the Options, Counterparty
must notify Dealer in writing before 5:00 p.m. (New York City time) on the
Scheduled Valid Day immediately preceding the scheduled first day of the
corresponding Settlement Averaging Period (such time, the “Combination Notice
Deadline”), which notice shall specify (i) that Counterparty has elected
Combination Settlement with respect to such Options and (ii) the Cash
Percentage; provided that, notwithstanding the foregoing, such notice shall be
effective if given after the relevant Combination Notice Deadline but prior to
5:00 p.m. (New York City time) on the fifth Scheduled Valid Day immediately
following the scheduled first day of the Settlement Averaging Period, in which
case the Calculation Agent shall have the right to adjust the Cash Amount or the
Share Amount as appropriate to reflect the additional costs (including, but not
limited to, hedging mismatches and market losses) and reasonable expenses
incurred by Dealer in connection with its hedging activities (including the
unwinding of any hedge position) as a result of its not having received such
notice prior to the Combination Notice Deadline. The delivery of such notice
shall be deemed to constitute a representation and warranty by Counterparty that
it is not, at such time, in possession of any material non-public information
with respect to Counterparty or the Shares.

Net Share Settlement:

    

If Net Share Settlement applies, Dealer will deliver to Counterparty, on the
relevant Settlement Date, a number of Shares equal to the Net Shares in respect
of any Option exercised or deemed exercised hereunder. In no event will the Net
Shares be less than zero. Dealer will deliver cash in lieu of any fractional
Shares to be delivered with respect to any Net Shares valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

Net Shares:

    

In respect of any Option exercised or deemed exercised, a number of Shares equal
to the sum of the quotients, for each Valid Day during the Settlement Averaging
Period for such Option, of (A)(x) the Option Entitlement on such Valid Day
multiplied by (y)(1) the Relevant Price on such Valid Day minus the Strike Price
divided by (2) such Relevant Price, divided by (B) the number of Valid Days in
the Settlement Averaging Period; provided that if the calculation contained in
clause (y)(1) above results in a negative number, such number shall be replaced
with the number “zero.”

 

5



--------------------------------------------------------------------------------

Valid Day:

    

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

Scheduled Valid Day:

    

A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.

Business Day:

    

Any weekday that is not a day on which banking institutions in The City of New
York are authorized or obligated by law or executive order to close.

Relevant Price:

    

On any Valid Day, the per Share volume-weighted average price as displayed on
Bloomberg (or any successor service) page “GILD.UQ<equity>AQR” (or its
equivalent successor if such page is not available) under the heading “Bloomberg
VWAP” in respect of the period from the scheduled open of trading until the
scheduled close of trading of the primary trading session on such Valid Day; or,
if such price is not available, the market value of one Share on such Valid Day
as determined by the Calculation Agent using a volume-weighted method.

Settlement Averaging Period:

    

For any Option:

    

(i)     if the related Conversion Date occurs prior to the Free Convertibility
Date, the 20 consecutive Valid Days commencing on, and including, the third
Valid Day following such Conversion Date; or

    

(ii)     if the related Conversion Date occurs on or following the Free
Convertibility Date, the 20 consecutive Valid Days commencing on, and including,
the 22nd Scheduled Valid Day immediately prior to the Expiration Date.

Combination Settlement:

    

If Combination Settlement applies, Dealer will deliver to Counterparty, on the
relevant Settlement Date, an amount of cash equal to the Cash Amount as
specified under “Combination Amount” below and a number of Shares, if any, equal
to the Share Amount as specified under “Combination Amount” below, rounded down
to the nearest whole number, together with cash in lieu of any fractional Share
eliminated by such rounding valued at the Relevant Price for the last Valid Day
of the Settlement Averaging Period in respect of any Option exercised or deemed
exercised hereunder.

 

6



--------------------------------------------------------------------------------

Combination Amount:

    

In respect of any Option exercised or deemed exercised,

    

(a) an amount of cash (the “Cash Amount”) equal to the sum of the quotients, for
each Valid Day during the Settlement Averaging Period for such Option, of:

    

(i)     the Option Entitlement on such Valid Day; multiplied by

 

(ii)     the Cash Percentage; multiplied by

 

(iii)     the excess, if any, of (A) the Relevant Price on such Valid Day over
(B) the Strike Price; divided by

 

(iv)     the number of Valid Days in the Settlement Averaging Period; and

    

(b) a number of Shares (the “Share Amount”) equal to:

 

(i)     the difference between (x) 100% and (y) the Cash Percentage; multiplied
by

 

(ii)     the Net Shares for such Option.

Settlement Date:

    

For any Option, the date cash or a combination of cash and Shares will be
delivered under the terms of the Indenture with respect to the conversion of the
Convertible Note related to such Option.

Settlement Currency:

    

USD

Other Applicable Provisions:

    

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled”. “Net
Share Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement with a Cash Percentage less than 100% is applicable to
that Option.

Representation and Agreement:

    

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws.

 

3.

Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:

    

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an

 

7



--------------------------------------------------------------------------------

    

adjustment to the Conversion Rate (as defined in the Indenture) of the
Convertible Notes.

Method of Adjustment:

    

Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction to the extent an
analogous adjustment is made under the Indenture.

Dilution Adjustment Provisions:

    

Section 10.05(a), (b), (c), (d), (e), (g), (i), (j) and Section 10.05(l) of the
Indenture.

Extraordinary Events applicable to the Transaction:

Merger Events:

    

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 10.08 of the Indenture.

Tender Offers:

    

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in clause (a) of the definition of “Change in Control” contained in
Section 1.01 of the Indenture.

Consequence of Merger Events /

    

Tender Offers:

    

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to any Excluded Provision; provided further that
if, with respect to a Merger Event or a Tender Offer, (i) the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person not organized under the laws of the United States,
any State thereof or the District of Columbia or (ii) the Counterparty to the
Transaction following such Merger Event or Tender Offer, will not be the Issuer
following such Merger Event or Tender Offer, then Cancellation and Payment
(Calculation Agent Determination) shall apply.

Nationalization, Insolvency or Delisting:

    

Cancellation and Payment (Calculation Agent Determination); provided that if the
Shares are immediately re-listed, re-traded or re-quoted on an

 

8



--------------------------------------------------------------------------------

  

exchange or quotation system in accordance with the provisions of Section
12.6(a)(iii) of the Equity Definitions, such exchange or quotation system shall
thereafter be deemed to be the Exchange.

Additional Disruption Events:

  

Change in Law:

  

Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions.”

Failure to Deliver:

  

Applicable.

Hedging Disruption:

  

Not Applicable.

Increased Cost of Hedging:

  

Not Applicable.

Loss of Stock Borrow:

  

Not Applicable.

Increased Cost of Stock Borrow:

  

Not Applicable.

Hedging Party:

  

For all applicable Additional Disruption Events, Dealer.

Determining Party:

  

For all applicable Extraordinary Events, Dealer.

Non-Reliance:

  

Applicable

Agreements and Acknowledgements

  

Regarding Hedging Activities:

  

Applicable

Additional Acknowledgments:

  

Applicable

 

4.      Calculation Agent.

   

Dealer, whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent will provide to Counterparty by e-mail to
the e-mail address provided by Counterparty in such written request a report (in
a commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models used by it for such calculation.

 

5.

Account Details.

 

  (a)

Account for payments to Counterparty:

Wells Fargo Bank

ABA No.         121-000-248

Acct.:               Gilead Sciences, Inc.

Acct. No.:         4945057768

Account for delivery of Shares to Counterparty:

JPMorgan

Acct.:               Gilead Sciences, Inc.

 

9



--------------------------------------------------------------------------------

Acct. No.:         06110238

 

  (b)

Account for payments to Dealer:

Chase Manhattan Bank New York

ABA No.:         021-000021

Acct.:               Goldman, Sachs & Co.

Acct. No.:         930-1-011483

Account for delivery of Shares from Dealer:

DTC 005

 

6.

Offices.

 

  (a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is:

Goldman, Sachs & Co.

200 West Street

New York, New York 10282-2198

 

7.

Notices.

 

  (a)

Address for notices or communications to Counterparty:

To: Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, California 94404

Attention:                 Treasurer

Telephone No.:         (650) 522-5727

Facsimile No.:          (650) 522-3000

 

  (b)

Address for notices or communications to Dealer:

To: Goldman, Sachs & Co.

200 West Street

New York, NY 10282-2198

Attention:              Serge Marquié

       Equity Capital Markets

Telephone No.:     (212) 902-9779

Facsimile No.:      (917) 977-4253

E-mail:                 marqse@am.ibd.gs.com

With a copy to:

Attention:             Jason Lee

      Equity Capital Markets

Telephone No.:    (212) 902-0923

Facsimile No.:     (212) 256-5536

E-mail:                 jason.lee@gs.com

And e-mail notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

 

10



--------------------------------------------------------------------------------

 

8.

Representations and Warranties of Counterparty.

Counterparty hereby represents and warrants to Dealer on the date hereof and on
and as of the Premium Payment Date that:

 

  (a)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of this Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of (i) the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, (ii) any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or (iii) any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument, which, in the case of clauses (ii) and (iii),
would have a material adverse effect on this Transaction or Dealer’s rights or
obligations relating to this Transaction.

 

  (c)

To Counterparty’s knowledge, no consent, approval, authorization, or order of,
or filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by Counterparty of this
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”), or
required to be filed on a Form 10-K, 10-Q or 8-K under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or state securities laws.

 

  (d)

Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (e)

Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(12)(C) of the
Commodity Exchange Act).

 

  (f)

Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares and all
reports and other documents filed by Counterparty with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents) do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

 

  (g)

Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.

 

11



--------------------------------------------------------------------------------

 

  (h)

Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

  (i)

Counterparty has received, read and understands the OTC Options Risk Disclosure
Statement and a copy of the most recent disclosure pamphlet prepared by The
Options Clearing Corporation entitled “Characteristics and Risks of Standardized
Options”.

 

9.

Other Provisions.

 

  (a)

Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Premium Payment Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation; provided that such opinion of counsel may
contain customary exceptions and qualifications, including, without limitation,
exceptions and qualifications relating to indemnification provisions. Delivery
of such opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
460.4781 million (in the case of the first such notice) or (ii) thereafter more
than 35.4214 million (each number as adjusted by the Calculation Agent on
account of stock splits and similar events) less than the number of Shares
included in the immediately preceding Repurchase Notice. Counterparty agrees to
indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
claims, damages and liabilities (or actions in respect thereof), joint or
several, to which such Indemnified Party may become subject under applicable
securities laws, including without limitation, Section 16 of the Exchange Act,
which an Indemnified Person may become subject to, as a result of Counterparty’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies that may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in

 

12



--------------------------------------------------------------------------------

 

this paragraph shall remain operative and in full force and effect regardless of
the termination of this Transaction.

 

  (c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Exchange Act, of any securities
of Counterparty, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Counterparty shall not, until the second Scheduled Trading Day immediately
following the Effective Date, engage in any such distribution.

 

  (d)

No Manipulation. Counterparty is not entering into this Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited to, the following conditions:

 

  (A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

  (B)

Any Transfer Options shall be transferred or assigned only to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

 

  (D)

Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

  (E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

  (F)

Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G)

Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

13



--------------------------------------------------------------------------------

 

  (ii)

Dealer may not transfer or assign all or any part of its rights or obligations
under the Transaction to any person without the written consent of Counterparty,
which consent shall not be unreasonably withheld. If, at any time at which
(A) the Section 16 Percentage exceeds 8.5%, (B) the Option Equity Percentage
exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer does not receive the written consent of
Counterparty within one Business Day of its request therefor or, upon receipt of
Counterparty’s consent, is unable, after using its commercially reasonable
efforts to effect a transfer or assignment of Options to a third party on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that, as applicable, (i) the Section 16 Percentage is less than or equal to 8.5%
(but not less than 7.5%), (ii) the Option Equity Percentage is less than or
equal to 14.5% (but not less than 13.5%) or the Share Amount will be less than
or equal to the Applicable Share Limit (but not less than 2.0% less than the
Applicable Share Limit). In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the number of Options
underlying the Terminated Portion, (2) Counterparty were the sole Affected Party
with respect to such partial termination and (3) the Terminated Portion were the
sole Affected Transaction. The “Section 16 Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and each person subject to aggregation of Shares with Dealer
and/or who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer under Section 13 of the Exchange Act and rules
promulgated thereunder directly or indirectly “beneficially own” (as defined
under Section 13 of the Exchange Act and rules promulgated thereunder, unless
the determination of “any person who is direct or indirect beneficial owner of
10% or more of any class of equity securities” under Section 16(a) of the
Exchange Act is made by reference to some other law, rule or regulation, in
which case, as defined under such other law, rule or regulation), and (B) the
denominator of which is the number of Shares outstanding. The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Options and
the Option Entitlement and (2) the aggregate number of Shares underlying any
other call option transaction sold by Dealer to Counterparty, and (B) the
denominator of which is the number of Shares outstanding. The “Share Amount” as
of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer and/or who may form a “group”
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Dealer
(Dealer or any such person, a “Dealer Person”) under Section 203 of the Delaware
General Corporation Law or any other law, rule, regulation, regulatory order or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.

 

  (iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or

 

14



--------------------------------------------------------------------------------

 

make or receive any payment in cash, to or from Counterparty, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities, or to make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of this Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty solely to the extent of any such performance.

 

  (f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
hedging activities hereunder, Dealer reasonably determines that it would not be
practicable or advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on the Settlement Date for the
Transaction, Dealer may, by notice to Counterparty on or prior to any Settlement
Date (a “Nominal Settlement Date”), elect to deliver the Shares on two or more
dates (each, a “Staggered Settlement Date”) as follows:

 

  (i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date) and the number of Shares that it will deliver on each Staggered Settlement
Date;

 

  (ii)

the aggregate number of Shares (together with cash in lieu of fractional Shares)
that Dealer will deliver to Counterparty hereunder on all such Staggered
Settlement Dates will equal the number of Shares (together with cash in lieu of
fractional Shares) that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; and

 

  (iii)

if the Net Share Settlement terms set forth above were to apply on the Nominal
Settlement Date, then the Net Share Settlement terms will apply on each
Staggered Settlement Date, except that the Net Shares will be allocated among
such Staggered Settlement Dates as specified by Dealer in the notice referred to
in clause (i) above.

 

  (g)

[Section Intentionally Deleted and Reserved.]

 

  (h)

FINRA Rules. Each party acknowledges and agrees to be bound by the Financial
Industry Regulatory Authority, Inc. Rules applicable to transactions in options,
and further agrees not to violate the position and exercise limits set forth
therein.

 

  (i)

Additional Termination Events.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation, if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture that results in an
acceleration of the Convertible Notes pursuant to the terms of the Indenture,
then such event of default shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

 

  (ii)

Promptly following, but in no event later than the fifth Exchange Business Day
after, any repurchase and cancellation of Convertible Notes (whether pursuant to
Section 3.02 of the Indenture in connection with a Change in Control (as defined
in the Indenture) or otherwise), Counterparty shall notify Dealer in writing of
such repurchase and cancellation and the aggregate principal amount of
Convertible Notes so repurchased and cancelled (any such notice, a “Repurchase
Notice”). Notwithstanding anything to the contrary in this Confirmation, the
receipt by Dealer from Counterparty of any Repurchase Notice, within the
applicable time period set forth in the preceding sentence, shall constitute an
Additional Termination Event as provided in this Section 9(i)(ii). Upon receipt
of any such Repurchase Notice, Dealer shall designate an Exchange Business Day

 

15



--------------------------------------------------------------------------------

 

following receipt of such Repurchase Notice (which Exchange Business Day shall
be on or as promptly as reasonably practicable after the related settlement date
for the repurchase of such Convertible Notes) as an Early Termination Date with
respect to the portion of this Transaction corresponding to a number of Options
(the “Repurchase Options”) equal to the lesser of (A) the aggregate principal
amount of such Convertible Notes specified in such Repurchase Notice, divided by
USD 1,000 minus the number of “Repurchase Options” (as defined in the Base Call
Option Confirmation), if any, that relate to such Convertible Notes and (B) the
Number of Options as of the date Dealer designates such Early Termination Date
and, as of such date, the Number of Options shall be reduced by the number of
Repurchase Options. Any payment hereunder with respect to such termination shall
be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Options equal to the number of
Repurchase Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction.

 

  (iii)

Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of Options that
relate to Convertible Notes as to which additional Shares would be added to the
Conversion Rate pursuant to Section 10.07 of the Indenture in connection with a
“Change in Control” (as defined in the Indenture) shall constitute an Additional
Termination Event as provided in this Section 9(i)(iii). Upon receipt of any
such Notice of Exercise, Dealer shall designate an Exchange Business Day
following such Additional Termination Event (which Exchange Business Day shall
be on or as promptly as reasonably practicable after the related settlement date
for such Convertible Notes) as an Early Termination Date with respect to the
portion of this Transaction corresponding to a number of Options (the
“Make-Whole Conversion Options”) equal to the lesser of (A) the number of such
Options specified in such Notice of Exercise minus the number of “Make-Whole
Conversion Options” (as defined in the Base Call Option Confirmation), if any,
that relate to such Convertible Notes and (B) the Number of Options as of the
date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Make-Whole Conversion
Options. Any payment hereunder with respect to such termination (the “Make-Whole
Unwind Payment”) shall be calculated pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Options equal to the
number of Make-Whole Conversion Options, (2) Counterparty were the sole Affected
Party with respect to such Additional Termination Event and (3) the terminated
portion of the Transaction were the sole Affected Transaction (and, for the
avoidance of doubt, in determining the amount payable pursuant to Section 6 of
the Agreement, the Calculation Agent shall not take into account any adjustments
to the Option Entitlement that result from corresponding adjustments to the
Conversion Rate pursuant to Section 10.07 of the Indenture); provided that the
amount of cash deliverable in respect of such early termination by Dealer to
Counterparty shall not be greater than the product of (x) the Applicable
Percentage and (y) the excess of (I) (1) the number of Make-Whole Conversion
Options multiplied by (2) the Conversion Rate (after taking into account any
applicable adjustments to the Conversion Rate pursuant to Section 10.07 of the
Indenture) multiplied by (3) a price per Share determined by the Calculation
Agent over (II) the aggregate principal amount of such Convertible Notes, as
determined by the Calculation Agent in a commercially reasonable
manner. Counterparty may irrevocably elect, if so designated in its Notice of
Exercise to Dealer as set forth above, to receive the Make-Whole Unwind Payment
in Shares, in which case, in lieu of making such Make-Whole Unwind Payment as
set forth above, Dealer shall deliver to Counterparty, within a commercially
reasonable period of time after such designation as determined by Dealer (taking
into account existing liquidity conditions and Dealer’s hedging and hedge unwind

 

16



--------------------------------------------------------------------------------

 

activity or settlement activity in connection with such delivery) a number of
Shares equal to such Make-Whole Unwind Payment divided by a price per Share
determined by the Calculation Agent in good faith and in a commercially
reasonable manner.

 

  (iv)

If Counterparty fails to give Dealer a Notice of Exercise in respect of any
Options corresponding to Convertible Notes for which the Conversion Date occurs
prior to the Free Convertibility Date prior to 5:00 p.m. (New York City time) on
the fifth Scheduled Valid Day immediately following the scheduled first day of
the Settlement Averaging Period for such Options (an “Unexercised Options
Event”), then at any time on or prior to the 20th Exchange Business Day
following the settlement date for such Convertible Notes, Counterparty may
notify Dealer in writing of such Unexercised Options Event, the aggregate
principal amount of the Convertible Notes to which such Unexercised Options
Event relates, the Conversion Rate (as defined in the Indenture, but excluding
any adjustment pursuant to the Excluded Provisions) that was applicable to such
Convertible Notes on each Scheduled Valid Day during the relevant Settlement
Averaging Period, each Valid Day during the relevant Settlement Averaging Period
and the Relevant Price on each such Valid Day (the “Unexercised Options Event
Notice”). Notwithstanding anything to the contrary in this Confirmation, but
subject to the deemed representations, warranties and agreements by Counterparty
listed below, the receipt by Dealer from Counterparty of an Unexercised Options
Event Notice, within the applicable time period set forth in the preceding
sentence, shall constitute an Additional Termination Event as provided in this
Section 9(i)(iv). Upon receipt of any such Unexercised Options Event Notice,
Dealer shall designate an Exchange Business Day occurring as promptly as
practicable following receipt of such Unexercised Options Event Notice as an
Early Termination Date with respect to the portion of this Transaction
corresponding to a number of Options (the “Unexercised Options”) equal to the
lesser of (A) the aggregate principal amount of such Convertible Notes specified
in such Unexercised Options Event Notice, divided by USD 1,000 minus the number
of “Unexercised Options” (as defined in the Base Call Option Confirmation), if
any, that relate to such Convertible Notes and (B) the Number of Options as of
the date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Unexercised Options. Any
payment hereunder with respect to such termination shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Unexercised Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount of cash deliverable in
respect of such early termination by Dealer to Counterparty shall not be greater
than the product of (x) the Applicable Percentage and (y) the sum of the excess,
for each Valid Day during the Settlement Averaging Period identified in the
Unexercised Options Event Notice, of (A) (I)(1) the number of Unexercised
Options multiplied by (2) the Conversion Rate on such Valid Day (excluding any
adjustment pursuant to the Excluded Provisions), multiplied by (3) the Relevant
Price on such Valid Day, over (II) the aggregate principal amount of the
Convertible Notes corresponding to the Unexercised Options, divided by (B) 20
(the “Unexercised Options Payment”). Counterparty may irrevocably elect, if so
designated in its Unexercised Options Event Notice, to receive the Unexercised
Options Payment in Shares, in which case, in lieu of making such Unexercised
Options Payment as set forth above, Dealer shall deliver to Counterparty, within
a commercially reasonable period of time after such designation as determined by
Dealer (taking into account existing liquidity conditions and Dealer’s hedging
and hedge unwind activity or settlement activity in connection with such
delivery) a number of Shares equal to such Unexercised Options Payment divided
by a price per Share determined by the Calculation Agent in good faith and in a
commercially reasonable manner. The delivery by Counterparty of an Unexercised
Options Event Notice shall be deemed a representation, warranty and agreement by
Counterparty as follows: (i) it is not in possession of material non-public
information in

 

17



--------------------------------------------------------------------------------

 

respect of itself or the Shares, (ii) it is not delivering the Unexercised
Options Event Notice to create actual or apparent trading activity in the Shares
or to manipulate the price of the Shares, (iii) it is not engaged in, and will
not engage in until the occurrence of the related Early Termination Date, a
“distribution” (as defined in Regulation M) of the Shares (or any security
convertible, exchangeable or exercisable for Shares), (iv) there has not been
any public announcement (as defined in Rule 165(f) under the Securities Act) of
any merger, acquisition, or similar transaction involving a recapitalization
relating to it that would fall within the scope of Rule 10b-18(a)(13)(iv),
(v) it agrees that, without the prior written consent of Dealer, it shall not,
and shall cause its affiliates and affiliated purchasers (each as defined in
Rule 10b-18) not to, directly or indirectly (including, without limitation, by
means of a derivative instrument) purchase, offer to purchase, place any bid or
limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or equivalent interest, including a unit of beneficial
interest in a trust or limited partnership or a depository share) or any
security convertible into or exchangeable for Shares prior to the related Early
Termination Date, and (vi) its assets at their fair valuation exceed its
liabilities, including contingent liabilities, its capital is adequate to
conduct its business and it has the ability to pay its debts and obligations as
such debts mature and does not intend to, or does not believe that it will,
incur debt beyond its ability to pay as such debts mature.

 

  (j)

Amendments to Equity Definitions. Section 12.9(b)(i) of the Equity Definitions
is hereby amended by (1) replacing “either party may elect” with “Dealer may
elect” and (2) replacing “notice to the other party” with “notice to
Counterparty” in the first sentence of such section.

 

  (k)

No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of
Counterparty hereunder are not secured by any collateral. Each party waives any
and all rights it may have to set off obligations arising under the Agreement
and the Transaction against other obligations between the parties, whether
arising under any other agreement, applicable law or otherwise.

 

  (l)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty may request Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not make such an election in the event of a
Nationalization, Insolvency, Merger Event or Tender Offer, in each case, in
which the consideration to be paid to holders of Shares consists solely of cash,
or an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement in each case that resulted from an event or events
outside Counterparty’s control) and shall give irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
5:00 p.m. (New York City time) on the Merger Date, the Tender Offer Date, the
Announcement Date (in the case of Nationalization, Insolvency or Delisting), the
Early Termination Date or date of cancellation, as applicable; provided that if
Counterparty does not validly request Dealer to satisfy its Payment Obligation
by the Share Termination Alternative, Dealer shall have the right, in its sole
discretion, to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding Counterparty’s election to the contrary.

 

Share Termination Alternative:

  

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on, or within a commercially reasonable period of
time after, the date when the Payment Obligation would otherwise be due pursuant
to Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e)
of the Agreement, as

 

18



--------------------------------------------------------------------------------

  

applicable (the “Share Termination Payment Date”), in satisfaction of the
Payment Obligation in the manner reasonably requested by Counterparty free of
payment.

Share Termination Delivery Property:

  

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

  

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

Share Termination Delivery Unit:

  

One Share or, if a Merger Event has occurred and a corresponding adjustment to
this Transaction has been made, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Merger Event, as determined by the
Calculation Agent.

Failure to Deliver:

  

Applicable

Other applicable provisions:

  

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

 

  (m)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into this Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

19



--------------------------------------------------------------------------------

 

  (n)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of outside counsel, any Shares (“Hedge
Shares”) acquired by Dealer for the purpose of hedging its obligations pursuant
to this Transaction cannot be sold in the public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election,
either (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act and enter into an agreement, in form and substance reasonably
satisfactory to Dealer, substantially in the form of an underwriting agreement
for a registered secondary offering; provided, however, that if Dealer, in its
sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
security offerings of its size, in form and substance reasonably satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of this Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Dealer at the Relevant Price on such Exchange Business
Days, and in the amounts, reasonably requested by Dealer.

 

  (o)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p)

Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its discretion, based on
the advise of counsel, that such action is advisable to preserve Dealer’s
hedging or hedge unwind activity hereunder or to enable Dealer to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

 

  (q)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (r)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (s)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

20



--------------------------------------------------------------------------------

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
consolidation, merger and binding share exchange to which Counterparty is a
party, or any sale of all or substantially all of Counterparty’s assets, in each
case pursuant to which the Shares will be converted into cash, securities or
other property, Counterparty shall give Dealer written notice of the types and
amounts of consideration that holders of Shares have elected to receive upon
consummation of such transaction or event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such transaction
or event is consummated; and

 

  (ii)

promptly following any adjustment to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty shall
give Dealer written notice of the details of such adjustment.

 

  (t)

Early Unwind. In the event the sale of the “Option Securities” (as defined in
the Purchase Agreement (the “Purchase Agreement”) dated as of July 26, 2010
between Counterparty and J.P. Morgan Securities Inc. and Goldman, Sachs & Co. as
representatives of the several Initial Purchasers party thereto) is not
consummated with the Initial Purchasers for any reason, other than in cases
involving a breach of the Purchase Agreement by Dealer or its affiliate, or
Counterparty fails to deliver to Dealer the opinions of counsel as required
pursuant to Section 9(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Counterparty shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the then prevailing market price. Each of
Dealer and Counterparty represent and acknowledge to the other that, subject to
the proviso included in this Section 9(t), upon an Early Unwind, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.

 

  (u)

Payment by Counterparty. In the event that (i) an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Dealer an amount calculated under Section 6(e) of the Agreement, or
(ii) Counterparty owes to Dealer, pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

 

  (v)

Guarantee. All the obligations of Dealer hereunder shall be unconditionally
guaranteed in favor of the Counterparty by The Goldman Sachs Group, Inc. (“GS
Group”) under the guarantee filed as Exhibit 10.45 to GS Group’s Form 10-K filed
with the Securities Exchange Commission on February 7, 2006, which shall
constitute a Credit Support Document under the Agreement. The GS Group shall be
designated as a Credit Support Provider in relation to Dealer.

 

21



--------------------------------------------------------------------------------

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Goldman, Sachs & Co., Equity Derivatives Documentation
Department, Facsimile No. (212) 428-1980/83.

 

Yours faithfully,

 

Goldman, Sachs & Co.

By:

 

/s/ Jonathan Lipnick

Name:

 

Jonathan Lipnick

Title:

 

Vice President

Accepted and confirmed

as of the Trade Date:

 

Gilead Sciences, Inc.

By:

 

/s/ Brett A. Pletcher

Name:

 

Brett A. Pletcher

Title:

 

Vice President and General Counsel

[Signature Page to the Additional Call Option Transaction (2016)]